           Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 1 of 16




                                UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF PUERTO RICO

MR. SALVADOR HERRERA CRUZ

Plaintiff

v.

BIO-MEDICAL APPLICATIONS OF
ARECIBO, INC; RB FUELING
LIMITED, LLC; MATHEW BARGO;    CIVIL NO. 19-cv-01582 (MDM)
DR. SUSONI HEALTH COMMUNITY
CORP; METRO PAVIA HEALTH
SYSTEM, INC.; UNIVERSAL GROUP,
INC. dba UNIVERSAL INSURANCE   Torts; Damages; Personal Injury Diversity
COMPANY; SCOTT RENO;           Plaintiff demands Trial by Jury
SUPERIOR DISASTER RELIEF;
SERVICE FACILITIES MANAGEMENT
AND MAINTENANCE, INC.;JOHN
DOE AND RICHARD DOE; AND XYZ
INSURANCE COMPANY

Defendants


            CO-DEFENDANTS’ SECOND MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE COURT:

          COMES NOW, Co-Defendant, Metro Pavía Health Systems, Inc. (“MPHS”),

through the undersigned attorneys, and very respectfully moves the Court for Summary

Judgment in favor of Co-Defendant, MPHS, and show in support the following grounds:

             I.        PROCEDURAL HISTORY TO SUBSTANTIATE THE FILING OF A
                            SECOND MOTION FOR SUMMARY JUDGMENT

          1.          On October 24, 2019, MPHS initially moved for Summary Judgment in the

captioned case.1 The Request for Summary Judgment was presented because MPHS



1
    See Docket #55.
                                                                                         1
           Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 2 of 16




should not be named co-defendants in this litigation. Mainly because MPHS had a

Consulting & Counseling Agreement with co-defendant, Hospital Dr. Susoni in Arecibo

(where the accident with a fixed ladder occurred) and MPHS did not have a role of

advising Hospital Susoni as to the installation of a fixed ladder in the scene of the

accident. Furthermore, MPHS is a covered entity in the insurance policy of Co-defendant

Hospital Dr. Susoni issued by Universal Insurance. The allegations against MPHS in the

Complaint, First Amended Complaint and Second Amended Complaint were merely

conclusory allegations riddled with speculations as to MPHS’ negligent conduct against

the plaintiff and therefore it fails short of the pleading standard mandated by Ashcroft v.

Iqbal, 556 U.S. 662, and Bell Atlantic vs. Twombly, 550 U.S. 544, 570.

          2.       On February 24, 2020, Plaintiff filed a Second Amended Complaint to

include as new Co-Defendants Universal Insurance Company (on behalf of MPHS); Scott

Reno, Superior Disaster Relief, LLC and Service Facilities Management and

Maintenance, Inc.2

          3.       The Second Amended Complaint (DKT #88) did not alter the substance or

the factual allegations against MPHS; it added new co-defendants.

          4.       On March 3, 2020, the parties met in the Chambers of U.S. Magistrate, Hon.

Marshall Morgan, for a Status/Settlement/Scheduling Conference and “…spent a

considerable amount of time explaining to the Court the strengths and weakness of their

respective cases.” 3

          5.       During said Status/Scheduling and Settlement Conference, MPHS

reiterated the merits of its Summary Judgment and argued that the allegations against



2
    See Docket #88.
3
    Quoting Minutes from Hon. Marshall Morgan at Docket # 91.
                                                                                           2
        Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 3 of 16




MPHS failed to comply with the federal pleading standard of Ashcroft v. Iqbal, 129 S.Ct

1937 and Bell Atlantic Corporation v. Twombly, 550 U.S. 544. MPHS further argued that

the Court must separate the pleadings of facts from the pleading of conclusion in this

case to uncover that the mere presence of MPHS is unwarranted and that it would launch

MPHS into an expensive, yet unnecessary litigation.

        6.       After the Status/Settlement/Scheduling Conference, all the parties were

active in seeking a settlement of the case and had voluntarily agreed to cease the filing

of motions or require compliance as to discovery and pleading issues until May 18th.

        7.       Nevertheless, since the time provided to Answer a Complaint under FRCP

12 (a)(1)(A)(i) had elapsed, and provided that the Court had not ruled on the Summary

Judgment filed by MPHS on October 24, 2019, and in order to avoid an entry of default,

on April 15, 2020 MPHS proceeded accordingly and filed its Answer to the Second

Amended Complaint.4

        8.       MPHS never withdrew its request for Summary Judgment nor did it

renounce it by procedurally filing an Answer to the Second Amended Complaint.

Notwithstanding the foregoing, on May 22, 2020, the Court issued the following Order:


                 “ORDER: In light of the filing of plaintiff's Amended complaint
                 (Docket No. 88) and defendant's Answer thereto (Docket No.
                 97,) the defendant's [55] Motion for summary judgment is
                 Denied without prejudice. The defendant may re-file any
                 dispositive motion(s) in due course. Signed by US Magistrate
                 Judge Marshal D. Morgan. (GDM)”

        9.       The premise of the Court Order is that, since MPHS submitted an Answer

to the Second Amended Complaint, it somehow turned moot the Motion for Summary



4
 Note that on April 14, 2020, a day before the filing by MPHS of the Answer to the Amended Complaint, the
plaintiff was already requesting entry of Default against other co-defendant.
                                                                                                            3
       Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 4 of 16




Judgment that was filed attacking the original pleading. Consequently, MPHS files this

Second Motion for Summary Judgment as follows:

                                   II.     INTRODUCTION

       1.     On June 14, 2019, Plaintiff Salvador Herrera filed a Complaint in the instant

case against multiple parties, including Metro Pavia Health System Inc., alleging

damages, based upon negligence, acts or omissions that resulted in physical injuries. On

July 12, 2019, Plaintiff filed First Amended Complaint. Plaintiff alleges he fell from a fixed

ladder at Pavia Arecibo Hospital premises, while providing services as an independent

contractor for RB Fueling Limited, LLC to Fresenius diesel tanks. On February 24, 2020,

Plaintiff filed a Second Amended Complaint to include as new Co-defendants Universal

Insurance Company (on behalf of MPHS); Scott Reno, Superior Disaster Relief, LLC and

Service Facilities Management and Maintenance, Inc. [See Docket 12 First Amended

Complaint and Docket #88 for the Second Amended Complaint].

       2.      The Amended Complaint and the Second Amended Complaint, far from

making factual claims against MPHS, merely recites conclusory allegations in an attempt

to establish that MPHS must somehow be held accountable for the plaintiff's complaint

against Hospital Dr. Susoni in Arecibo. Plaintiff essentially alleges that MPHS provided

consulting and advisory services as an independent contractor of Pavia Arecibo Hospital,

and for that reason is jointly and severally liable for Plaintiff’s damages. Furthermore, in

the Second Amended Complaint it recites as follows: “Metro Pavia Health failed to provide

advisory and consultant services for maintenance and physical plant for the Susoni

Health’s as its allowed Dr. Susoni to operates in a dangerous condition.” It further avers

that somehow, MPHS, as a contractor of Hospital Dr. Susoni in Arecibo, had a legal

obligation “to maintain and/or warn and/or report and or provide services in Susoni

                                                                                            4
          Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 5 of 16




Health’s premises with code-compliant access equipment, as the fixed ladder provided

has a missed and/or unattached and/or separated grab-rail component, that is short of

being connected to the platform and/or a missing safety cage; the ladder did not provide

a continuous railing for the ladder which according to building and safety Code, should

extend to the top at least forty-two (42) inches above the landing platform.” [See Docket

12, First Amended Complaint, page 19, 20 and 21 and Docket 88, Second Amended

Complaint, paragraph 34 and 81.]

       3.       The evidence attached to this Second Motion for Summary Judgment and

the applicable law confirms that MPHS is not, and cannot, be liable to the Plaintiff for the

alleged damages. MPHS is a corporation independent of that owner, operator and

administrator of Pavia Arecibo Hospital. [Statement of Uncontested Facts (“SUF”) 13]

MPHS as an independent contractor, subscribed a Counseling and Consulting Services

Agreement with Dr. Susoni Health Community Services d/b/a Pavia Arecibo Hospital.

[SUF 4] The nature of the contract is one of advisory, it is firmly established that the

contract does not constitute a delegation of the Hospital’s functions to MPHS. [SUF 5] It

is at the Hospital's sole discretion to accept, reject in whole or in part the

recommendations provided under the Advisory Contract. [SUF 6] Furthermore, Pavía

Arecibo Hospital never required or request MPHS an assessment regarding the fixed

ladder.

       4.       MPHS moves the Court to grant Summary Judgment under the Federal

Rules of Civil Procedure 56 (a), because there is no genuine issue as to any material fact

regarding that MPHS is not liable to Plaintiff and the Complaint fails to state a claim

against MPHS upon which a relief can be granted. Therefore, it is requested that all claims

against MPHS be dismissed.

                                                                                          5
       Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 6 of 16




                               III.   STANDARD OF REVIEW

          A. SUMMARY JUDGMENT STANDARD

       Rule 56 of the Federal Rules of Civil Procedure states that it is suitable to issue

summary judgment when “the pleadings, depositions, answers to interrogatories, and

admissions on file, together with affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law.”

Fed.R.Civ.P. 56(c); Estades-Negroni v. The Associates, 377 F.3d 58 (1st Cir. 2004).

Calero-Cerezo v. U.S. Department of Justice, 355 F.3d 6, 19 (1st Cir. 2004). A “genuine”

issue is one that could be resolved in favor of either party, and a “material fact” is one that

has the potential of affecting the outcome of the case. Calero-Cerezo, 355 F.3d at 19

(citing 477 U.S. 242, 248-250 (1986)). Rule 56 (b) provides that a party against whom a

claim is asserted may file a motion for summary judgment at any time until 30 days after

the close of all discovery.

       When analyzing a motion for summary judgment, it is incumbent upon the court to

determine, as a threshold matter, whether there exists an issue of material fact requiring

trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S. Ct. 2505, 2511 (1986). Once

the moving party has presented evidence in support of its motion for summary judgment,

“the burden shifts to the nonmoving party, with respect to each issue on which he has the

burden of proof, to demonstrate that a trier of fact reasonably could find in his favor.”

Woodward v. Emulex Corp., 714 F.3d 632, 634 (1st Cir. 2013) (citing Hodgens v. Gen.

Dynamics Corp., 144 F.3d 151, 158 (1st Cir.1998)).

       Faced with a defendant's motion for summary judgment, a plaintiff must come

forward with some evidence showing a genuine dispute of material fact if he wants to get
                                                                                             6
       Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 7 of 16




in front of a jury. A plaintiff's failure to produce any evidentiary proof concerning one of

the essential elements of his claim is grounds for summary judgment. Jakobiec v. Merrill

Lynch Life Ins. Co., 711 F.3d 217, 221 (1st Cir. 2013) (Citing Celotex Corp. v. Catrett, 477

U.S. 317, 322–323 (1986). A district court evaluates the facts of a motion for summary

judgment in the light most favorable to the nonmoving party. Houlton Citizens' Coal. v.

Town of Houlton, 175 F.3d 178, 184 (1st Cir. 1999). Summary Judgment is warranted only

if the record discloses no genuine issue of material fact and demonstrates that the moving

party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). "This standard

is favorable to the nonmoving party, but it does not give him a free pass to trial." Hannon

v. Beard, 645 F.3d 45, 48 (1st Cir. 2011). “To be genuine, a factual dispute must be built

on a solid foundation — a foundation constructed from materials of evidentiary quality.”

Nieves-Romero v. United States, 715 F.3d 375, 378 (1st Cir. 2013); Tropigas de P.R., Inc.

v. Certain Underwriters at Lloyd's of London, 637 F.3d 53, 56 (1st Cir. 2011); Garside v.

Osco Drug, Inc., 895 F.2d 46, 48 (1st Cir. 1990).

       Summary Judgment is appropriate where the non-moving party rests solely upon

“conclusory allegations, improbable inferences and unsupported speculation.” Ayala-

Gerena v. Bristol Myers-Squibb Co., 85 F.3d 86, 95 (1st Cir. 1996). "Conclusory

allegations, empty rhetoric, unsupported speculation, or evidence which, in the

aggregate, is less than significantly probative" will not defeat a summary judgment motion

that complies with Local Rule 56 and Fed. R. Civ. P. 56. Rogan v. City of Boston, 267 F.

3d 24, 27(1st Cir. 2001). “Brash conjectures coupled with earnest hope that something

concrete will eventually materialize, is insufficient to block summary judgment.” Dow v.

United Brotherhood of Carpenters, 1 F.3d 56, 58 (1st Cir. 1993). “The mere existence of

some alleged factual dispute between the parties will not defeat an otherwise properly

                                                                                          7
       Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 8 of 16




supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Rochester Ford Sales, Inc. v. Ford Motor Co., 287 F.3d 32.

       It is only when a disputed fact has the potential to change the outcome of the suit

under the governing law if found favorably to the non-movant that the materiality hurdle

is cleared.” Calero-Cerezo, 355 F.3d 19. (citing Parrilla-Burgos v. Hernández-Rivera, 108

F.3d 445, 448 (1st Cir. 1997)). It is well-settled that “the mere existence of a scintilla of

evidence” is insufficient to defeat a properly supported motion for summary judgment.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986). It is therefore necessary that “a

party opposing summary judgment must ‘present definite, competent evidence to rebut

the motion.’” Maldonado–Denis v. Castillo–Rodriguez, 23 F.3d 576, 581 (1st Cir. 1994).

Disputes over irrelevant or unnecessary facts are insufficient to defeat a motion for

summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986); J. Moore,

Moore’s Federal Practice, 3rd ed., Ed. Mathew Bender, Sec. 56.11[4], p. 56-130. "The

device allows courts and litigants to avoid full-blown trial in unwinnable cases, thus

conserving the parties’ time and money, and permitting the courts to husband scarce

judicial resources." McCarthy v. Northwestern Airlines, Inc., 56 F.3d 313, (1st Cir. 1994).

       B. Claims for Tort, Damages

       The general source of law governing liability for negligence is Art. 1802 of the

Puerto Rico Civil Code, 31 L.P.R.A. § 5141. Article 1802 provides for a cause of action

stemming from an individual's negligent acts. Isla Nena Air Services, Inc. v. Cessna

Aircraft Co., 449 F.3d 85, 88 (1st Cir. 2006). The statute states in its pertinent part that “a

person who by an act or omission causes damage to another through fault or negligence

shall be obliged to repair the damage so done.” P.R. Laws Ann. tit. 31, § 5141. A claim

under Article 1802 requires that the plaintiff prove three elements: “(1) a negligent act or

                                                                                             8
       Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 9 of 16




omission, (2) damages, and (3) a causal relationship between them.” Acevedo–Reinoso

v. Iberia Líneas Aéreas de España S.A., 449 F.3d 7, 15 (1st Cir. 2006) (quoting Irvine,

IRG v. Murad Skin Research Labs., Inc., 194 F.3d 313, 321–22 (1st Cir. 1999)). When

the first element is based on an omission, the defendant must have had a duty to act.

Rodriguez–Quiñones v. Jiménez & Ruiz, S.E., 402 F.3d 251, 254–55 (1st Cir. 2005).

Failure to establish a duty of care is fatal to a cause of action pursuant to Article 1802.

See De Jesús Adorno v. Browning Ferris Indus., 992 F.Supp. 121, 123 (D.P.R. 1998)

(“As a simple matter of tort law, if BFI had no duty to repair the hole, it cannot be held

liable for its failure to do so.”). Furthermore, liability will only arise under the failure to act

if the damages complained of were reasonably foreseeable to the defendant. Irvine, 194

F.3d at 321–22. Finally, “in order for liability to attach, the negligent act must be the

‘adequate cause’ of the harm.” Tokyo Marine and Fire Ins. Co., Ltd. v. Perez & Cia., De

Puerto Rico, Inc., 142 F.3d 1, 7 n. 5 (1st Cir. 1998). Adequate cause is a concept similar

to proximate cause. Id.

       Negligence has been defined by the Commonwealth Courts as the failure to

exercise due diligence to avoid foreseeable risks. Jiménez v. Peregrina, 112 D.P.R. 700

(1982). In particular, claims based on allegedly dangerous conditions on commercial

property (“premises liability claims”) require a showing that the defendant knew of or

should have foreseen the risks created by the condition. When it comes to business

establishments, the general rule is that although a business owner is not the absolute

insurer of the safety of its patrons, the business owner has a duty to keep said

establishment in a safe condition so that the clients do not suffer harm or damage.

However, liability is only imposed in situations that involve risky conditions inside the

business premises that the owner knew or should have known existed. In other words, a

                                                                                                 9
      Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 10 of 16




plaintiff must prove that the defendant had actual or constructive knowledge of the

dangerous condition that most likely than not caused the damage.” Torres v. Kmart Corp.,

233 F. Supp. 2d 273, 278 (D.P.R. 2002). Claims arising from allegedly dangerous

properties may, alternatively, take the form of a defective design (or negligent design)

case. The essential elements of a negligent design case are the same as other tort claims:

injury, breach of duty, and proximate cause. However, in a design case, the plaintiff also

“bears the burden of establishing the applicable standard of care,” Prado Alvarez v. R.J.

Reynolds Tobacco Co., 313 F.Supp.2d 61, 73 (D.P.R. 2004), aff'd, 405 F.3d 36 (1st Cir.

2005). Whereas a typical tort claim involves the generic “reasonably prudent person”

standard of care and requires the plaintiff to present no evidence about the defendant's

duty, a plaintiff in a design case must present evidence as to the specific duty or standard

of care applicable to the design of the product or property at issue.

                                 IV.     LEGAL ARGUMENT

          A. THE COMPLAINT FAILS TO STATE A CLAIM AGAINST METRO PAVIA
             HEALTH SYSTEM UPON WHICH A RELIEF CAN BE GRANTED

       In the present case, there is no basis for a finding of liability under Article 1802 or

Puerto Rico Civil Code against MPHS. Plaintiff impinges negligence against MPHS based

merely on conclusory allegations and unsupported speculation. Under FRCP, Rule 8

(a)(2), a Complaint must contain a short and plain statement of a claim showing that the

pleader is entitled to relief. However, our highest Court has found that Rule 8 requires the

non-moving party to show a plausible factual allegation, accepted as true, to “state a claim

to relief that is plausible on its face,” Bell Atlantic v. Twombly, 550 U.S. 544, 570. A claim

has facial plausibility when the pleaded factual content allows a court to draw the

reasonable inference that the defendant is liable for the misconduct alleged. Id. at 556.

The prevailing federal pleading standard is that “while a complaint….does not need
                                                                                           10
      Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 11 of 16




detailed factual allegations, a plaintiff’s obligation to provide grounds for his entitlement

to relief requires more than labels and conclusions, and formulaic recitations of the

elements of a cause of action.” Id. at 555.

       Furthermore, Justice Kennedy, delivering the majority opinion in Ashcroft v. Iqbal,

556 U.S. 662, elaborated on the Twombly decision and stated that the term “plausible”

as used in Twombly, “turns not on whether the alleged misconducts is unlikely, but on

whether the complaint contains sufficient non conclusory factual allegations to support a

reasonable inference that the conduct occurred.”

       Plaintiff alleges in his Second Amended Complaint that MPHS is liable: “as the

person who acts as a contractor or subcontractor in the facility where the damages

occurred for its acts and or negligent omissions, allowing a dangerous condition in its

owned premises, and or for a breach of duty to provide a safe commercial facility to

invitees and or servicemen of the facility. [Docket 88, Second Amended Complaint,

page 19, paragraph 79]; did not provide a fixed ladder with side rails that extend

continuously connected to the top level or landing platform of the ladder, [Docket 88,

Second Amended Complaint, page 20, paragraph 82]; that it “failed to warn Plaintiff

about the dangerous conditions existing in its premises or where it provides its services,

specifically, the hazardous fixed-ladder, which is part of the physical plant of Susoni

Health’s premises” negligently operated or allow Susoni Health’s premises to be operated

in violation to construction and building codes [Docket 88, Second Amended

Complaint, page 20, paragraph 83) Metro Pavia Health failed to provide a safe working

zone to its invitees and contractors like Mr. Herrera; [Docket 18, Second Amended

Complaint, page 21, paragraph 84]; Metro Pavia Health failed to warn Plaintiff about

the dangerous conditions existing in its premises or where it provides its services,

                                                                                          11
      Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 12 of 16




specifically, the hazardous fixed-ladder, which is part of the physical plant of Susoni

Health’s premises; [Docket 88, Second Amended Complaint, page 20, paragraph 85];

Metro Pavia Health failed to activate an emergency protocol despite the injuries suffered

by Plaintiff [See Docket 88, Second Amended Complaint, page 21, paragraph 84];

failed to provide Mr. Herrera with a fall prevention program and safety instructions or

protocol [Docket 88, Second Amended Complaint, page 21, paragraph 86]; Metro

Pavia Health failed to provide Mr. Herrera with a fall prevention program and/or safety

instructions or protocol; Docket 88, Second Amended Complaint, page 21, paragraph

87; failed to supervise Mr. Herrera as an invitee or contractor allowing him access to

Susoni Health’s premises into a dangerous condition without prevention warnings

[Docket 88, Second Amended Complaint, page 21, paragraph 88 and that Metro

Pavia Health, as operator and/or contractor and/or consultant of the Susoni Health’s

premises, failed to maintain a reasonably safe condition for the use of its visitors and

invitees or servicemen as Mr. Herrera. [Docket 88, Second Amended Complaint, page

21, paragraph 89.

       Assessing the plausibility of liability of MPHS somehow requires a quantum

inference to prove that somehow, MPHS had something to do with the fixed ladder where

the plaintiff fell, or that it had a reasonable degree of control over the premises where the

accident took place, or that it had any obligation, even indirectly, of providing a safe

working environment to the plaintiff employed by RF Refueling under the supervision of

Matthew Bargo, but working with sub-contractor Co-defendant Mr. Herrera, that was




                                                                                          12
        Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 13 of 16




servicing the diesel gas tank belonging to Fresenius which was located in the Hospital

Dr. Susoni in Arecibo, who happens to have a consulting agreement with MPHS.5

        So implausible the claim is against MPHS, that the plaintiff has amended the

Complaint twice in order to bring other defendants for the same claim liability against

MPHS. Plaintiff had to plead facts plausibly showing that MPHS had responsibility for the

conditions of a fixed ladder and not a mere recitation of a conclusory pleading like “MPHS

allowed for dangerous conditions in its owned premises and/or a breach of duty to provide

a safe commercial facility to invitees.”

        MPHS cannot be liable for the damages alleged by Plaintiff as it did not violate any

duty owed to Plaintiff under the law. Plaintiff essentially repeats the same allegations

made against codefendant Dr. Susoni Health Community Service Corp. and the other co-

defendants. There is no justiciable controversy regarding that: MPHS is not owner of

Pavia Arecibo Hospital or its premises. Dr. Susoni Health Community Services Corp. and

MPHS are independent and separate legal entities, the exclusive owner and operator of

Pavia Arecibo Hospital is Dr. Susoni Health Community Service Corp. [SUF 13] MPHS

has never been licensed to operate health services facilities, as provided in Law 101 of

June 26, 1965, as amended. [SUF 3]

        MPHS is a corporation that provides consulting and counseling services in multiple

areas such as: Human Resources, Marketing, Finance, Public Relations, Physical Plant,

Contracts, Information System and medical utilization. [SUF 2] On January 1, 2016,

MPHS as an independent contractor, subscribed a Consulting and Counseling Services

Agreement with Dr. Susoni Health Community Services d/b/a Hospital Pavia Arecibo.



5
 For reasons unbeknownst to MPHS, Fresenius, as owner of the tank being service by the Plaintiff is not yet a party
to this lawsuit.
                                                                                                                13
      Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 14 of 16




[SUF 4] It is firmly established that the contract does not constitute a delegation of the

Hospital functions to MPHS. [SUF 5] It is at Pavia Hospital’s full discretion to fully or

partially accept or reject the recommendations received by virtue of the Agreement. [SUF

6] MPHS does not exercise any kind of control over Dr. Susoni Health Community Corp.

decisions regarding Physical Plant or any other aspect in which counseling or consulting

is provided. [SUF 8] Dr. Susoni Health Community Services is responsible for the

operating cost, rights and obligations relating to its operations. [SUF 9] MPHS is not

responsible for any possible act or omission of Dr. Susoni Health Community Corp. [SUF

14] MPHS is not responsible or liable for claims arising out of slip and falls or other

accidents at Pavia Arecibo Hospital premises or claims arising out of Pavia Arecibo

Hospital negligence, willful misconduct, or negligent performance of, or failure perform,

any of its duties or obligations. [SUF 16] Dr. Susoni Health Community Services Corp.,

as the owner, administrator and operator of the Pavia Arecibo Hospital, is the corporation

that could be held accountable for acts or omissions occurred at its premises. [SUF 12]

MPHS is not and was not involved, in any way in the design, construction, or inspection

of Pavia Arecibo Hospital fixed ladder. [SUF 10] Furthermore, Pavia Arecibo Hospital

never required or request MPHS an assessment regarding the fixed ladder. [SUF 7]

Hence, MPHS cannot be liable for alleged damages on premises which it does not own,

operate or administer.

       The Complaint fails to state a claim under which any remedy may be granted. The

only allegation against MPHS is that it is jointly and severally liable for the sole reason

that it provided consulting and advisory services as a contractor to Dr. Susoni Health

Community Service Corp. [Docket 88, Second Amended Complaint, page 3,

paragraph 7.] There is no controversy regarding that MPHS is an independent contractor

                                                                                        14
      Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 15 of 16




with a Consulting and Advisory Agreement with Dr. Susoni Health Community Services.

That fact does not meet the burden to establish a Damages cause of action against

MPHS. The Consulting and Advisory Agreement governs the terms and nature of the

relationship between MPHS and Dr. Susoni Health Community Services and explicitly

indicates that MPHS is not responsible for the operations, administration or obligations of

Dr. Susoni Health Community Services. Specifically, it is an uncontested fact that MPHS

was not involved, in any way in the design, construction, or inspection of Pavia Arecibo

Hospital fixed ladder. [SUF 10] and Pavia Arecibo Hospital never required or request

MPHS an assessment regarding the fixed ladder. [SUF 7] Therefore, as a matter of law

MPHS cannot be jointly and severally liable for the liability or negligence of other

codefendants.

                                    V. CONCLUSION

       WHEREFORE, for all the foregoing reasons, it is respectfully requested for this

Honorable Court that this second motion for summary judgment be granted and all claims

against MPHS be dismissed, along with reasonable attorneys’ fees and costs and such

other relief as may be just.

       I HEREBY CERTIFY that on this same date, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all attorneys of record.

       RESPECTFULLY SUBMITTED

       In San Juan, Puerto Rico, this 27th day of May, 2020.




                                                                                        15
    Case 3:19-cv-01582-MDM Document 127 Filed 05/27/20 Page 16 of 16




s/ Krystel Sáez Merced               s/Roberto L. Prats Palerm
USDC-PR No. 304412                   USDC-PR 210509
E-mail: ksaez@metropaviahealth.com   E-mail: rprats@rpplaw.com

Metro Pavia Health System, Inc.      Metro Pavia Health System, Inc.
PO Box 3180                          RPP LAW, P.S.C.
Carolina, PR 00984                   American Airlines Building
Telephone: 787.625.8763              1509 López Landrón St.
Facsimile: 787.625.8543              SAN JUAN, PR 00911
                                     787.721.6010




                                                                       16
